DETAILED ACTION
This is a first action on the merits, in response to the claims received 7/8/2019. Claims 1-7 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 7/8/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonozuka et al, (Tonozuka), (USNO.2012/0280050).
 	As for claim 1, Tonozuka discloses and shows in Figs. 1 and 2 an electric vehicle control device including a battery, a battery temperature adjustment section (via 3c) that is actuated by power supplied from the battery to heat or cool the battery and a running driving section that is actuated by power supplied from the battery, the electric vehicle control device comprising: a current position recognition section (via 7) that detects a current position of the electric vehicle; a reachable charging station recognition section (via 7) that recognizes a reachable charging station that is (11) located in a direction of travel of the electric vehicle, the charging station being expected to be reachable based on a remaining capacity of the battery; a charging necessity determination section ( within 3) that determines whether or not charging of the battery at the reachable charging station is necessary; a battery temperature control section that during running of the electric vehicle, if the charging necessity determination section determines that charging of the battery at the reachable charging station is necessary, performs preliminary temperature adjustment processing for actuating the battery temperature adjustment section so that a temperature of the battery at a point of time of arrival of the electric vehicle at the reachable charging station is within a predetermined suitable charging temperature range; and a running control section (via 3) that when the battery temperature control section performs the preliminary temperature adjustment processing, performs processing for maintaining a remaining capacity securing condition that an estimated remaining capacity is equal to or exceeds a remaining capacity criterion value, the estimated remaining capacity  (implied via SOC estimation) resulting from subtraction of an estimated running electricity amount that is an expected value of an amount of electricity supplied from the battery to the running driving section until arrival of the electric vehicle at the reachable charging station and an estimated temperature control electricity amount (implied via SOC estimation) that is an expected value of an amount of electricity supplied from the battery to the battery temperature adjustment section until arrival of the reachable charging station at the electric vehicle from a remaining capacity of the battery at a current point of time (par.[0043-0053,0062-0080,0084])
As for claim 5, Tonozuka discloses and shows in Figs. 1 and 2  preliminary temperature adjustment processing, when the battery temperature control section actuates the battery temperature adjustment section so that the temperature of the battery becomes at least equal to or below an upper limit of the suitable charging temperature range, if the temperature of the battery raises, the battery temperature control section actuates the battery temperature adjustment section so that the temperature of the battery becomes constant (par.[0043-0053,0062-0080,0084]).
 	As for claim 6, Tonozuka discloses and shows in Figs. 1 and 2 the preliminary temperature adjustment processing, if the temperature of the battery is lowered to a cooling reference temperature within the suitable charging temperature range, the battery temperature control section actuates the battery temperature adjustment section so that the temperature of the battery is maintained at the cooling reference temperature (par.[0043-0053,0062-0080,0084]).
 	As for claim 7, Tonozuka discloses and shows in Figs. 1 and 2  when the battery temperature control section performs the preliminary temperature adjustment processing, the running control section performs the processing for maintaining the remaining capacity securing condition, by successively determining whether or not the remaining capacity securing condition is met until arrival of the electric vehicle at the reachable charging station (par.[0043-0053,0062-0080,0084]).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  running control section performs running limitation processing for limiting a speed or acceleration of the electric vehicle as the processing for maintaining the remaining capacity securing condition, in combination with the remaining limitations of independent claims 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859